Title: From John Quincy Adams to Thomas Boylston Adams, 20 June 1803
From: Adams, John Quincy
To: Adams, Thomas Boylston



Portfolio Vol III No 29.20. June 1803.

By the biographical article I now inclose, you will perceive that my long silence has not altogether been owing to neglect—It will take up its full proportion of two numbers, and I have marked thus xxx the place where I think the division will be most convenient.—It is a rough sketch, and I wish I could spare the time of writing it over again—Overlook the printing carefully, and let not the errors of the press heap any more imperfections upon its head—I send it as a promised specimen of biography, and if it suits you, will endeavour to furnish you one or two more.
The next article I propose to send you, will be a review of the second Volume of Minot’s History, which has just been published here—I hope to have it ready in the course of a week or ten days—at least by the time the stock I now furnish shall be consumed—
In the last Port-Folio, I was much gratified with the life of Mackenzie, of which I expect the continuation—By the way I have never received the duplicate numbers 21 and 22. which I want to complete the Oration of Luzac—Remember to let me have them.
The last number of S. Saunter, headed with the quotation from the Dispensary, was more than ordinarily pleasing to me—Pray who is the American Lounger?
Your mother about a fortnight ago, met with an unlucky accident, in falling down stairs, which has confined her, great part of the time since—It was a great mercy that she did not lose her left—She is on the recovery and begins to ride out.
I have received, and thank you for the two barrels of flour.
